 
 

  [graphic.jpg]
Investor Relations Information:
Hawk Associates Inc.
Frank Hawkins or Julie Marshall
Phone: (305) 451-1888
E-mail: info@hawkassociates.com
[mobilelogo.jpg]

News Release:
FOR IMMEDIATE RELEASE
MobilePro Corp
6701 Democracy Blvd.
Suite 202
Bethesda, MD 20817
http://www.mobileprocorp.com
 

 
MobilePro Signs Definitive Agreement to Sell CLEC Division


$30 Million Price Would Enable Full Retirement of Cornell Capital Obligations at
Closing


BETHESDA, Md. - July 2, 2007 -- MobilePro Corp. (OTC Bulletin Board: MOBL),
announced today that it has signed a definitive agreement to sell its CLEC
Division in a transaction valued at $30 million to United Systems Access
Telecom, Inc., which does business as USA Telephone (www.savewithusa.com). The
sale will include cash of $21.9 million and $8.1 million in convertible
preferred stock in United Systems Access paid in two tranches.


MobilePro’s CLEC Division consists of the wholly-owned subsidiaries American
Fiber Network, Inc. (AFN), CloseCall America, Inc. and the company’s ISP
businesses including Inreach Internet and Nationwide Internet. The company
expects the sale of the ISPs to close within 10 days. The sale of AFN and
CloseCall, which are subject to obtaining required regulatory consents and other
customary closing conditions, is expected to close in 90 to 120 days. Also, both
the ISP sale and the sale of AFN and Closecall require the consent of Cornell
Capital to release its lien on the assets being sold.


Jay Wright, chairman and CEO of MobilePro Corp., said, “This transaction, which
represents the culmination of a sale process MobilePro has run over the past
three months and saw us receive inquiries from more than a dozen companies and
multiple acquisition proposals, allows us to become a preferred shareholder in
USA Telephone, a privately held telecommunications company with, in my view,
superior management and financial backers. It also would allow us, upon closing,
to pay off our debt to Cornell Capital and focus our efforts on our other
operating divisions. Through our preferred stock position, we will have the
opportunity to continue to share in the upside growth opportunity of our CLEC
business going forward.”


Commenting on the acquisition of assets, L. William Fogg, USA Telephone
president and CEO said, “This acquisition aligns four companies that have been
pursuing a similar strategy for several years. The combination of MobilePro’s
CLEC and ISP assets with our existing USA Telephone assets will allow us to
offer services and extend our brand across the entire United States.
Specifically, we have strengthened our position in the Eastern United States by
combining our already strong northeastern U.S. residential landline customer
base with the strong Mid-Atlantic customer base of Close Call. The products,
services and customer demographics align very closely and make USA Telephone a
formidable presence from Maine to Maryland. AFN fills the growing need for a
strong business customer presence that is dominating the CLEC market in recent
years, and with the ISP acquisition of Nationwide Internet and Inreach Internet
we can round out our product offerings to customers on all platforms by
providing full data, voice and wireless solutions throughout the country.”
 
 
MOBL
Page 1 of 3

--------------------------------------------------------------------------------

 


About MobilePro Corp.
MobilePro Corp., based in Bethesda, Md., is one of North America’s leading
wireless broadband companies. The company serves customers throughout the United
States, primarily through its CloseCall America, AFN, Nationwide Internet and
Kite Networks subsidiaries. For more information about MobilePro, visit
http://www.mobileprocorp.com .


An investment profile about MobilePro Corp. may be found online at
http://www.hawkassociates.com/moblprofile.aspx.


For investor relations information regarding MobilePro, contact Frank Hawkins or
Julie Marshall, Hawk Associates, at (305) 451-1888, e-mail:
info@hawkassociates.com. An online investor kit including press releases,
current price quotes, stock charts and other valuable information for investors
may be found at http://www.hawkassociates.com and
http://www.americanmicrocaps.com. To receive notification of future releases in
e-mail alerts, sign up at http://www.hawkassociates.com/email.aspx.


About USA Telephone
 
USA Telephone is an established communications service provider dedicated to
developing and operating business units that deliver low-cost voice and data
services to under or inadequately served consumer and business markets
throughout the United States.
 
The USA Telephone portfolio brands utilize its proprietary technological
infrastructure, "hands-on" management expertise and ironclad operating
agreements to offer telephone and internet access services. The company offers
high-quality customer care with some of the lowest local and long distance rates
in the country.
 
MOBL
Page 2 of 3
 
 

--------------------------------------------------------------------------------

 
 
Certain of the statements contained herein may be, within the meaning of the
federal securities laws, "forward-looking statements," which are subject to
risks and uncertainties that could cause actual results to differ materially
from those described in the forward-looking statements. Such forward-looking
statements involve known and unknown risks, uncertainties and other factors that
may cause the actual results, performance or achievements of the company to be
materially different from any future results, performance or achievements
expressed or implied by such forward-looking statements. Statements regarding
the expected closing date or time of the transactions and that the transactions
are expected to be accretive are forward-looking statements. These
forward-looking statements are based on management’s expectations as of the date
hereof, and the company does not undertake any responsibility to update any of
these statements in the future. See MobilePro’s Form 10-K for the fiscal year
ended March 31, 2007 for a discussion of some of the risks, uncertainties and
other factors which necessarily qualify all MobilePro forward-looking
statements. Additionally, there is a risk that Cornell Capital may not consent
to releasing its lien on some or all of the assets being sold in the transaction
announced today. Failure of Cornell Capital to consent on reasonable terms could
cause the transaction not to close and could result in a material adverse effect
to MobilePro and its shareholders.
 
 
MOBL
Page 3 of 3

--------------------------------------------------------------------------------


 